Citation Nr: 0900504	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected low 
back disability.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to a service-connected low 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.

This matter is on appeal from the Indianapolis, Indiana, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Chronic right knee or bilateral foot disorders were not 
manifest during service.

2.  Chronic right knee or bilateral foot disorders were not 
evident until 2001 at the earliest and over 30 years after 
the veteran's release from active duty.

3.  The veteran's current right knee and bilateral foot 
disorders are unrelated to service, or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active duty, and is not proximately due to service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 
(2008).

2.  A bilateral foot disorder was not incurred in or 
aggravated by active duty, and is not proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the veteran filed his claim in 2004, the amendment is not 
applicable to the current claim. 

The veteran is currently service-connected for a low back 
disability following surgical procedures in May 1987 and July 
2001.  He is also service-connected for radiculopathy in the 
left leg following trauma to the L4 spinal disc.  Both 
service connected disabilities are rated at 10 percent.  

In considering these claims, the Board notes that the 
veteran's service treatment records are unavailable for 
review.  While the Board does not presume, in the absence of 
these records, that the claimed disorders occurred, it has 
the obligation to explain its findings and conclusions 
affording the veteran a heightened benefit of the doubt. See 
Cromer v Nicholson¸ 19 Vet. App. 215, 217 (2005).  

The veteran asserts that his right knee and bilateral foot 
disorders are due to his service-connected low back 
disability.  The Board will first consider the claims on a 
secondary basis.  

Service Connection for a Right Knee Disorder Secondary to a 
Low Back Disability

Of note, there is no evidence of a right knee disorder until 
an MRI in April 2001.  There, the evaluating radiologist 
diagnosed the right knee to be "consistent with probable 
tear involving posterior horn of medial meniscus." According 
to the veteran, this right knee pain had been present for the 
previous three months.  At the end of April 2001, he 
underwent an arthroscopy for a torn right meniscus.

In July 2001, the veteran underwent corrective surgery to his 
low back.  In December 2001, his right knee symptoms 
apparently reappeared.  This pain, diagnosed as 
chondromalacia, persisted through at least February 2002, 
July 2003 and September 2003; however, these evaluations did 
not indicate whether his knee symptomatology was related to 
his low back disability.

In April 2006, the veteran underwent a VA examination.  The 
examiner noted residuals of the veteran's surgery in April 
2001, and diagnosed right knee pain post-arthroscopic surgery 
and degenerative osteoarthritis.  On the issue of secondary 
service-connection, the examiner noted that the veteran's 
right knee pain started before his last low back surgery.  
The examiner also acknowledged that the veteran had mild 
limping on the left because of left radiculitis but that this 
was "not affecting his right knee condition or the function 
of the right knee joint."

A reasonable reading of this opinion is that the veteran's 
right knee complaints are not due to a service-connected low 
back disability or to service-connected radiculopathy 
associated with a back injury.  

In assigning high probative value to this report, the Board 
notes that the examiner reviewed the claims file, obtained a 
reported history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
he misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  Therefore, the 
Board finds this opinion to be of great probative value.

Service Connection for a Bilateral Foot Disorder 
Secondary to a Low Back Disability

Although the claim on appeal is for a "bilateral foot 
disorder," the symptoms and diagnoses are different for each 
foot, and will be considered separately where appropriate.  

With respect to the right foot, beginning in November 2001, 
the veteran complained of pain and swelling in his right heel 
and ankle "because of the way he is walking."  At that 
time, he was diagnosed with plantar fasciitis, and was 
treated by wearing a brace in his work boot.  The treatment 
was apparently effective as follow-up reports from February 
and June 2002 indicated improvement.  

However, he again complained of pain in September 2002 to his 
primary care physician, who observed that he had "pain on 
palpation of the medial plantar aspect of the right heel" 
with "erythema of the plantar aspect of the right foot along 
with some scaling integument."  Accompanying X-rays led to a 
diagnosis of heel-spur syndrome or plantar fasciitis.  
Steroidal injections provided some relief, but did not 
permanently cure the problem and treatment continued at least 
through February 2003.  

During this time frame, the treatment records generally do 
not provide clinical opinions as to the origin of the right 
foot plantar fasciitis.  However, the Board notes that in 
February 2003, his treating physician prescribed the use of 
inserts to provide support for ankle pain "due to [his] 
previous back surgery (7/19/01)." 

In an April 2006 VA examination, the examiner noted a normal 
right foot configuration with "no pain on palpation over the 
plantar fascia" and full range of motion in the ankle joint.  
Although the veteran complained of pain while walking, he did 
not limp.

With respect to a left foot disorder, the veteran had been 
experiencing a left "drop foot" since 2001 due to a nerve 
disorder in his left leg.  Private outpatient treatment 
records from September and October 2002 indicate that this 
problem persisted at least until that time.

At a VA examination in February 2004, the veteran complained 
of a "floppy" left foot, which caused him difficulty 
walking, but he did not use a brace.  The foot movements were 
normal, and he denied any pain upon repetitive movement.  
Peripheral sensation, touch and pinprick were normal.  Here, 
the examiner concluded that there was "no evidence of any 
foot drop on the left foot at the present time."  
 
In an April 2006 VA examination, the examiner noted that the 
veteran had a mild limp on the left leg due to radiating 
pain.  However, he used no assistive devices, and there was 
no mention of foot drop by the examiner.  The diagnosis was 
plantar calcaneal spurs bilaterally.

On the issue of secondary service-connection, the examiner 
stated that "the claim of [a] bilateral foot condition is 
not likely related to his low back condition and radiculitis 
on the left," and that his "status post discectomy and left 
radiculopathy 
. . . does not affect his bilateral foot condition."

A reasonable reading of this opinion is that the veteran's 
bilateral foot complaints are not due to a service-connected 
low back disability or to service-connected radiculopathy 
associated with a back injury.  

As above, in assigning high probative value to this report, 
the Board notes that the examiner reviewed the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  

The Board has considered the statement from the veteran's 
private physician suggesting that his ankle problems were due 
to his service-connected low back.  As with all types of 
evidence, it is the Board's responsibility to weigh the 
conflicting medical evidence to reach a conclusion as to the 
ultimate grant of service connection.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

The Board may favor the opinion of one competent medical 
expert over another if its statement of reasons and bases is 
adequate to support that decision.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  That is to say, the Board 
decides, in the first instance, which of the competing 
medical opinions or examination reports is more probative of 
the medical question 

In weighing the opinion of the VA examiner against the 
statement of the private physician, the Board finds the VA 
examination more probative.  First, the Board finds the VA 
examination more probative as it was more representative of 
the veteran's current condition.  

Of note, the examiner based his opinion on the observation 
that the veteran had received no treatment for his foot for 
many years.  The examiner also reflected that the veteran 
limped because of a low back disorder, rather than due to a 
bilateral foot condition.  In contrast, the private doctor 
did not offer a basis for his opinion but rather mentioned in 
passing that the veteran needed inserts to support his ankles 
due to back surgery.  In this case, there does not appear to 
be a current ankle disorder.  Therefore, greater weight is 
assigned to the VA examination, which specifically addressed 
the issue of whether the current foot complaints were due to 
a service-connected low back disability.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed knee 
and foot disorders and his service-connected low back 
disability.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In sum, with respect to both claims on a secondary basis, the 
Board has carefully weighed the evidence of record, the 
veteran's statements, the private physician's records and 
statements, and the VA examination reports and medical 
opinions, in light of the applicable law, and finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of competent evidence fails to 
support the veteran's claims on a secondary basis, the Board 
is unable to grant the benefit sought. 

Service Connection on a Direct Basis

To the extent that the veteran claims direct service-
connection, the Board finds that the appeal must also be 
denied.  As noted above, service treatment records are not 
available.  However, he does not assert that he experienced 
chronic right knee or bilateral foot problems during active 
duty.  Indeed, he submitted personal letters to his mother 
written during service which do not mention any right knee or 
foot complaints.  As such, the evidence does not support a 
finding of chronic disorders in service.

Next, post-service evidence does not reflect knee or feet 
symptomatology for many years after service discharge.  
Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1969) and initial 
reported symptoms related to the right knee and feet in 2001 
(a 30+-year gap).  Furthermore, when he initially sought 
medical care, he did not report that his symptomatology was 
related to service.  

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the veteran's 
right knee or feet disorders to active duty.    

Of note, the Board places significant probative value on 
April 2006 VA examinations undertaken specifically to address 
the issues.  After reviewing the claims file, interviewing 
the veteran, and conducting a physical examination, the 
examiner diagnosed chronic right knee pain - degenerative 
osteoarthritis, and bilateral foot pain - plantar calcaneal 
spurs bilaterally.  

However, as to the right knee, the examiner concluded that 
the "right knee condition is not likely service-connected.  
The patient never had any injury when he was in military 
service or after military service."  As to the feet, he 
opined that the veteran "[did] not have any bilateral foot 
conditions diagnosed when he was in military service or after 
military service."  

As above, the Board places high probative value to these 
reports (conducted by the same examiner).  Moreover, there is 
no contradicting medical evidence of record.  Therefore, the 
Board finds the VA examiner's opinions to be of great 
probative value.  In sum, in the absence of any complaints 
during service or for many years thereafter, and no nexus 
between current complaints and active duty, the evidence does 
not support a grant of service connection on a direct basis.  
As such, the appeals are denied.

Veteran's Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA the veteran's private treatment 
records.  Additionally, the RO completed a diligent, albeit 
unavailing, attempt to recover the veteran's service 
treatment records.  Finally, specific VA specific medical 
opinions pertinent to the issues on appeal were obtained in 
February 2004 and April 2006.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right knee disorder, to include as 
secondary to a service-connected low back disability, is 
denied.

Service connection for a bilateral foot disorder, to include 
as secondary to a service-connected low back disability, is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


